19-22911-rdd          Doc 319       Filed 03/04/20 Entered 03/04/20 08:28:47                     Main Document
                                                 Pg 1 of 3



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re                                                             Chapter 11

    NEW COTAI HOLDINGS, LLC, et al.,                                  Case No. 19-22911 (RDD)

                    Debtors.1                                         (Jointly Administered)


                            ORDER FURTHER EXTENDING
                     THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A
            PLAN OF REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

            Upon the timely motion, by notice of presentment dated February 21, 2020 (the

“Motion”)2 of the above-captioned debtors and debtors in possession (collectively, the

“Debtors”) for entry of an order (this “Order”) extending the Debtors’ exclusive rights to file a

chapter 11 plan and to solicit votes thereon pursuant to section 1121(d) of the Bankruptcy Code,

without prejudice to the Debtors’ right to seek further extensions, all as more fully set forth in the

Motion and the accompanying Brecker Declaration; and due and sufficient notice of the Motion

and the opportunity for a hearing thereon having been given; and there being no objections to the

requested relief; and no further notice or a hearing being necessary; and, after due deliberation,

the Court having determined that the Motion establishes good and sufficient cause for the

requested extension; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors, and other parties-in-interest; now, therefore,

it is hereby



1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
      numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
      (3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two
      Greenwich Plaza, Greenwich, Connecticut 06830.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
19-22911-rdd      Doc 319     Filed 03/04/20 Entered 03/04/20 08:28:47                Main Document
                                           Pg 2 of 3



               ORDERED, THAT:

       1.      The Motion is GRANTED.

       2.      Pursuant to Bankruptcy Code section 1121(d), the Debtors’ exclusive period in

which to file a chapter 11 plan (the “Exclusive Filing Period”) is hereby extended through and

including March 23, 2020; provided, that if a timely motion to further extend the exclusive

periods is filed and the Court is unable to decide such motion by March 23, 2020, such periods

shall be extended through and including the Court’s determination of such motion, and no bridge

order shall be required for such extension through such determination.

       3.      Pursuant to Bankruptcy Code section 1121(d), the Debtors’ 180-day exclusive

period to solicit votes on a chapter 11 plan pursuant to Bankruptcy Code section 1121(c)(3) (the

“Exclusive Solicitation Period” and together with the Exclusive Filing Period, the “Exclusive

Periods”) is hereby extended through and including May 22, 2020.

       4.      Counsel to the Debtors will promptly inform counsel to the Ad Hoc Group if the

Debtors become aware of any proposal or suggestion made to the Debtors or Silver Point Capital

L.P. or any of their affiliates regarding any further equity raise concerning Studio City

International, or any purchase or sale of Studio City stock that may be designed to facilitate a

“squeeze out” merger under Cayman law.

       5.      Nothing herein shall prejudice the Debtors’ right to seek further extensions of the

Exclusive Periods consistent with section 1121(d) of the Bankruptcy Code or the right of any

party in interest to seek to shorten or terminate the Exclusive Periods, for cause.

       6.      The terms and conditions of this Order shall be immediately effective and

enforceable upon entry of this Order.




                                                 2
19-22911-rdd        Doc 319     Filed 03/04/20 Entered 03/04/20 08:28:47             Main Document
                                             Pg 3 of 3



        7.       The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

        8.       This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

 Dated: March 3, 2020
        White Plains, New York            /s/Robert D. Drain
                                          HONORABLE ROBERT D. DRAIN
                                          UNITED STATES BANKRUPTCY JUDGE




                                                   3
1859346-NYCSR03A - MSW
